          Case 1:14-cr-00670-AT Document 44 Filed 08/26/21 Page 1 of 1

                                                           USDC SDNY
UNITED STATES DISTRICT COURT                               DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                              ELECTRONICALLY FILED
UNITED STATES OF AMERICA                                   DOC #: ____________________
                                                           DATE FILED: 8/26/2021
              -against-
                                                                     14 Cr. 670 (AT)
ALIK PINHASOV,
                                                                        ORDER
                       Defendant.
ANALISA TORRES, District Judge:

      The Court has reviewed Defendant’s letter dated August 24, 2021. ECF No. 43.
Accordingly, Defendant’s request is GRANTED.

       SO ORDERED.

Dated: August 26, 2021
       New York, New York
